DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/16/2020, 01/14/2022, 03/07/2022 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation is : “a wireless network interface” in claim 1.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a wireless network interface, wherein the wireless network interface comprises an antenna array having a plurality of antenna elements and an analog multiplexer, wherein the wireless network interface receives an incoming signal from an antenna element and generates an I signal and a Q signal associated with the antenna element;”
The underlined limitations are interpreted as invoking 35 U.S.C. 112(f) because the claimed structure of the wireless network interface (antenna array and analog multiplexer) is not sufficient structure for performing the claimed function (generates an I signal and a Q signal associated with the antenna element).

The structure used to perform the claimed “generates an I signal and a Q signal associated with the antenna element” is shown in Fig. 2 and comprises at least mixer 52 and LO 53 and optionally (PGA 54, ADC 55, Channel Filter 56).

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record does not teach or suggest alone or in combination: A device to calculate an angle of arrival or an angle of departure, comprising:
a processing unit, a memory device comprising instructions, which when executed by the processing unit, enable the device to: define a preferred antenna switching pattern based on the sorted list; sample the CTE during a plurality of the sample slots using the preferred antenna switching pattern; use I and Q signals from the plurality of sample slots obtained using the preferred antenna switching pattern; and calculate an angle of arrival, as recited in claim 1 and in combination with the other limitations of claim 1.

Claims 1-7 are allowed.

Independent claims 8, 15 recite corresponding allowable subject matter. Claims 8-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torrini et al. (U.S. 2021/0096207) refer to at least Fig. 2, 3B, methods of Fig. 6 and 8.

Simileysky et al., (U.S. 2020/0178054) refer to the receiver of Fig. 4, 5 and AOA determination method of Fig. 9 (Fig. 10 illustrates an example of the first antenna pattern and a second antenna pattern of Fig. 9). Per NPL cited by Applicant “Dead on Arrival: An Empirical Study of The Bluetooth 5.1 Positioning System”, page 3 right column text above section 4. 904 of Simileysky et al., involves the use of an antenna switching pattern wherein an antenna switching pattern determines an order in which an analog mux selects each antenna element of the antenna array of Simileysky et al.,.
Simileysky et al. do not disclose: define a preferred antenna switching patter based on the sorted list, use I and Q signals from the plurality of sample slots obtained using the preferred antenna switching pattern; and calculate an angle of arrival. (wherein an antenna switching pattern determines an order in which an analog mux selects each antenna element of the antenna array).  The second (preferred) antenna pattern of  Simileysky et al., (908 and optionally 914) determines which antennas of the first antenna pattern as selected (e.g. as shown in Fig. 10) and not an order in which the analog mux selects each antenna element of the antenna array.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA VLAHOS
Examiner
Art Unit 2633